Title: General Orders, 12 September 1778
From: Washington, George
To: 


          
            Head-Quarters White Plains Saturday Septr 12th 1778.
            Parole RockinghamC. Signs Rye. Rippon
            
          
          The troop, retreat &c. to be beat in the following manner—The Drums Call to
            begin at the Artillery Park a quarter of an hour before beating off and to run thro’ the
            Right and Left Wing and second line and be returned into the Park again.
          The next signal to be three Taps from the Park runing thro’ and to be return’d in the
            same manner—Then the whole beat off at the hour appointed for the respective Beats:
            Every Fifer and Drummer to be ready to beat off after the Drummer’s Call is beat before
            the Taps are received.
          
          The hours of Exercise in the afternoon are altered from four to six ôClock.
          The Court-Martial whereof Coll Humpton is Presidt will sit tomorrow morning nine ôClock
            at the Presidents quarters near the Provost—The Members are desired to attend
            punctually.
          The General Officers off duty agreeable to Orders of the 10th instant are desired to
            meet this afternoon four ôClock at the New-Dining Room, for the Purpose therein
            mentioned—The Field Officers of the Artillery will attend the board at that time.
          A Subaltern and sixteen men from each Brigade to be paraded tomorrow morning on the
            Grand Parade where they will receive particular Orders to patrole the Vicinity of the
            Camp to pick up all public and other horses that may have stragled away.
          A Surgeon and a proportionable number of Officers with a sufficiency of well men will
            hold themselves in readiness to assist the sick to Terrytown and from thence in boats to
            Fish Kills Hospitals—The Officers will see that the sick draw three days provisions.
          The Brigade Surgeons to settle this Piece of duty among themselves or in failure—to be
            appointed by the Commander of the Brigade. The Surgeons for this service will
            immediately deliver to the Surgeon General at the Hospital tents the number of sick in
            each Brigade that the Waggons may be sent to transport them as soon as the boats are
            ready to receive them.
          A Vessel is waiting at Terrytown for the Reception of such heavy baggage as is ordered
            to be sent off to transport it to Fish-Kill where it will be carefully stored. The
            Officers will send it in Waggons to Terrytown between this and tomorrow noon—They are
            desired to mark their Names on their own Baggage.
          A Field Officer from Genl Muhlenberg’s Brigade is appointed to Superintend the
            Hospitals in Pennsylvania under the direction of Coll Chambers.
        